Counihan, J.
I concur in the dissenting opinion of Justice Wilkins but I go farther than he does.
The real crux of the case seems to me, as apparently it seemed to the majority of the court, to he in the definition of the word “employ.” If it be found that the claimant, a minor under eighteen, was employed in violation of' G. L. (Ter. Ed.) c. 149, § 67, as appearing in St. 1939, c. 348, such employment constitutes serious and wilful misconduct of the employer, which, if resulting in injury to the employee, entitles him to an award of double compensation under G. L. (Ter. Ed.), c. 152, § 28, as appearing in St. 1943, c. 529, § 9, and if he was not so employed, then he was not entitled to such an award. The opinion of the court concedes past violation and even anticipatory violation but maintains that there was no violation at the time the injury occurred since nine hours had not elapsed.
. The pertinent words of § 67 are “no person shall employ ... or permit.... to work. ...” This prohibition appears in St. 1874, c. 221 (a statute referring to manufacturing establishments), where the language was “employed in laboring,” which was construed in Commonwealth v. Hamilton Manuf. Co. 120 Mass. 383, 384, to mean “engaged in labor.” In other statutes relating to child labor different language has been used including “employed or pérmitted to work.” St. 1913, c. 831. By St. 1939, c. 348, the language of § 67 became “shall employ . . . or permit ... to work . . ..” I believe that these variations had a legislative purpose and that, instead of one violation, two violations were contemplated, one the hiring with intent to put to work and the other the actual permitting to work. I cannot agree that § 67 means “to employ at work” when it says “to employ ... or permit ... to work.” If the Legislature had so intended it could have said “to employ at work or permit to work.” It seems to me that if any modification is to be put on the word “employ” it should be “employ to work.”
I do not believe, as I have already said, that the word “employ” in § 67 or “employment” in § 28 should be given *365the narrow and uncommon construction which the opinion gives it. “Employ” or “employment” when used in connection with a person means to hire, to engage for work, not actually to use or to put to work. “There are various senses in which the verb ‘employ’ and its derivatives are used. But when used in connection with matters of ordinary business, as in this statute, it means, we think, service rendered or to be rendered for compensation, and is nearly or quite synonymous with ‘hire,’ though, as said by the authors of the Standard Dictionary, a word of more dignity than that.” Bingham, v. Scott, 177 Mass. 208, 211. Mc-Cluskey v. Cromwell, 11 N. Y. 593, 599.
This statute, c. 152, § 28, is not penal but remedial in that it grants compensation in an amount additional to, but not different in character from, the compensation awarded to injured adult workers. It should therefore not be construed as strictly as a criminal or penal statute. The policy of the statutes here involved seems obvious. Section 67, which prevents the employment of children under certain ages under certain conditions, is designed to prohibit such employment by imposing sanctions on employers with the underlying beneficent purpose of seeming more healthy citizens when these children become adults. See Commonwealth v. Griffith, 204 Mass. 18; Berdos v. Tremont & Suffolk Mills, 209 Mass. 489. But the Legislature did not stop there. It went from the general to the particular, and while incidentally imposing additional sanctions on employers, it provided specifically for additional compensation to minors injured when employed in violation of the statute. An intent to favor one who is unlawfully exploited by reason of violation of § 67 must have been in the minds of the legislators when the last sentence of § 28 of c. 152 was added. These statutes, I believe, as all other child labor statutes, should be construed liberally in favor of the child rather than in favor of the employer who consciously or otherwise is violating the law when he engages the services of such a child. To construe these statutes otherwise would be to thwart the will of the Legislatme. If the welfare of the *366minor is paramount, then no employer ought to be permitted to enter into any sort of understanding or contract whereby a minor is expected or can be permitted to work more than the restricted number of hours. If my views are correct, no causal connection with an accident which happens while the minor is actually working is required other than an illegal hiring of him which had in contemplation permitting him to work more than the permitted time.
Many cases cited in the opinion are not contrary to my position. Some support it; perhaps as many do not. The case of El v. Newark Star-Ledger, 131 N. J. L. 373, 382, is quite similar. There a statute provided that no minor ■under sixteen years of age should be employed, permitted, or suffered to work before seven o’clock in the morning. The employer argued that the child was not working at the time contrary to the statute because, although he began his work between 5 a.m. and 6 a.m. of each day of the week, the accident did not occur until between 7:15 and 7:30 a.m. But the court held, to the contrary, that the provision for double compensation applied, if in the words of the statute “the injured employee at the time of the accident is a minor . . . employed in violation of the labor law.” The court said, “Obviously, the test is not whether the injured employee suffered an accident while working after the prohibited hours. Bather is the test whéther the injured minor employee was employed in violation of the labor law. Here . . . [the employee] was ‘employed . . . to work before seven o’clock in the morning.’ He was therefore employed in violation of the Labor Law.”
In Kast v. Lacona Sand & Gravel Co. 250 App. Div. (N. Y.) 679, where a boy under eighteen was employed over nine hours a day in violation of a statute similar to ours and recovery was allowed, the hour when the accident happened was not considered or discussed.
I am completely supported, it seems to me, by a California case which construed the word “employed” as I do. The violation there was of a criminal Statute which read, “No minor of thé age of fifteen years shall be employed, per*367mitted or suffered to work . . . during the hours the public schools are in session . . ..” The accident happened at 4:30 p.m. after the school sessions had closed for that day. It was contended that, because the accident happened at a time when the schools were not actually in session, the employment was not in violation of the statute. The court said, however, “But the contract of employment was an entirety and required the decedent to work six days in a week during the whole day and while school was in session. The contract was, therefore, one prohibited by the law, and the fact that the decedent might have been legally employed after school hours on the day in question does not alter the fact that the contract of employment in question was illegal and in violation of the plain terms of the law.” Maryland Casualty Co. v. Industrial Accident Commission, 179 Cal. 716, 719. See Casperon v. Michaels, 142 Ky. 314.
I believe that the decree should be affirmed.